 In theMatter ofTHE GRISCOM-RUSSELLCOMPANY,EMPLOYERandOFFICE EMPLOYEES INTERNATIONALUNION, LOCAL #72 (AFL),PETITIONERCase No. 8-R-2250SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 15,1947On October 9, 1946, pursuant to a Decision and Direction of Electionissued by the Board herein on September 10, 1946,1 an election bysecret ballot was conducted under the direction and supervision of theRegional Director for the Eighth Region (Cleveland, Ohio).Uponthe conclusion of the election, a Tally of Ballots Was furnished theparties in accordance with the Rules and Regulations of the Board.The Tally shows that there were approximately 95 eligible voters,of whom 44 voted for the Petitioner, 38 voted against the Petitioner,and 12 voted under challenge.Inasmuch as the challenged ballots were sufficient in number toaffect the results of the election, the Regional Director investigated thechallenges and, on December 5, 1946, issued and duly served upon theparties his Report on Challenged Ballots recommending that the chal-lenges to the ballots of Charles A. Koch, Donald R. Ickes, Thomas E.Eisenbrei, and Grace Harrold be sustained and that the challenges tothe ballots of Gordon Youngblood, Catherine Glutting, Edith Floun-ders, Samuel E. Fetter, Richard C. Wilson, William Wagner,2 VictorFischer and Paul Smith be overruled. On December 23, 1946, the Peti-tioner filed Exceptions to so much of the Regional Director's Report asrecommended that the challenges to the ballots of William Wagner,Victor Fischer, Catherine Glutting, Edith Flounders, Samuel E.Fetter, Paul Smith, and Richard C. Wilson be overruled and theirballots opened and counted.On January 6, 1947, the Board, afterconsidering the Report on Challenged Ballots and the Exceptionsthereto, ordered that a hearing be held on the issues thus raised.Pur-suant to this order, a hearing was held on February 6, 1947, at Mas-170 N. L. R B. 1299.2Wagner was erroneously referred to in the Regional Director'sReport as"Wayne73 N. L. R. B., No. 82.420 THE GRISCOM-RUSSELL COMPANY421sillon,Ohio, before Louis S. Belkin, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:SUPPLE_IIENTAL FINDINGS OF FACTIn his Report on Challenged Ballots, the Regional Director recom-mended that the challenges to the ballots of Charles A. Koch, Donald R.Ickes, Thomas E. Eisenbrei, and Grace Harrold be sustained, and thatthe challenge to the ballot of Gordon Youngblood be overruled.Inasmuch as none of the parties excepted to the foregoing recom-mendations, we adopt the recommendations of the Regional Directorand we hereby sustain the challenges to the ballots of Charles A. Koch,Donald R. Ickes, Thomas E. Eisenbrei, and Grace Harrold and over-rule the challenge to the ballot of Gordon Youngblood.The evidence as to the remaining challenged voters will be discussedhereinafterseriatim:William Wagner and Victor Fischer:The Petitioner challengedthese employees on the ground that they are test engineers and, there-fore, not within the unit.Although the Employer asserts that thework being done by these employees does not require an engineeringeducation, the record reveals that both these employees are graduateengineers.Approximately 35 percent of their time is spent in testingmodels of equipment built by the Employer.An additional 15 percentis spent in supervising the setting up of equipment for test purposes.The remainder of their time is spent in making preliminary calcula-tions of the result of the tests.The data obtained is transmitted to theEngineering Department in New York and is used by designers as anaid in designing new equipment.These employees have a separateoffice where the tests are conducted. It is significant that, althoughthey have drafting room clock numbers, they are not under the samesupervision as the employees in the drafting room but are under thedirect supervision of the Superintendent of the plant. It is clear thatthese two employees are engaged in a form of research. In view oftheir educational background and the nature of their work, we findthatWagner and Fischer are not included in the unit.Accordingly,we hereby sustain the challenges to their ballots.Catherine Glutting:The Petitioner challenged this employee on theground that she was the personal secretary of Vice-President Nelsonwho directs the Massillon plant of the Employer and as such is ex-cluded from the unit.This employee spends approximately 10 percentof her time doing secretarial work for Nelson, and the remainder of hertime in performing clerical duties in the order department to which 422DECISIONSOF NATIONALLABOR RELATIONS BOARDshe is regularly assigned.Nelson testified without contradiction thathe personally handles all confidential matters relating to labor rela-tions either by writing letters in longhand, by telephoning, or by per-sonal conferences.He maintains no confidential files at the office.Allsuch confidential files are kept at his home and this employee does nothave access thereto.We find that Glutting is not a private secretarywithin the meaning of the exclusion in our unit finding.We deemher to be included in the unit and, therefore, we hereby overrule thechallenge to her ballot.Edith Flounders:This employee was challenged by the Petitioner onthe ground that she is private secretary to the personnel manager. Theuncontradicted testimony shows that Flounders types applications foremployment and files them, and performs clerical duties for Superin-tendent Miller and Assistant Superintendent Busse, as well as for thepersonnel manager, but is not a private secretary to any of them.Shehas no authority to interview applicants for employment and has noaccess to confidential matters concerning labor relations inasmuch assuch matters are not handled in the office of the personnel manager.We find that she is not a private secretary within the meaning of theexclusion in our unit finding.We deem her to be included in the unitand, therefore, overrule the challenge to her ballot.Samuel E. Fetter:The Petitioner challenged the ballot of this em-ployee on the ground that he is a supervisor and, therefore, excludedfrom the unit.Fetter has been employed by the Employer for ap-proximately 30 years.His duties consist of writing bills of materialfrom information found in drawings prepared by others.There istestimony to the effect that some of the employees consider him tobe a supervisor, but no evidence was adduced to show that he hassupervisory authority within the Board's customary definition.Wefind that he is not a supervisor and deem him to be included in theunit.Accordingly, we hereby overrule the challenge to his ballot.Richard C. Wilson:The Petitioner challenged the ballot of thisemployee on the ground that he is a supervisor and, therefore, in-eligible to vote.Wilson is an assistant to the works manager, theassistant works manager, and the purchasing agent.He schedulesorders, spends approximately 50 percent of his time running'a mimeo-graph machine, and assists the purchasing agent, but he is withouteffective authority to recommend the change in status of any employeeand has never done so.During the War, in the absence of the pur-chasing agent,Wilson acted as temporary purchasing agent, butupon the return of the purchasing agent from service, Wilson re-sumed his present duties as outlined above.The purchasing agentreturned to the employ of the Employer sometime before the electionherein.We find that Wilson is not a supervisor within the Board's THE GRISCOM-RUSSELL COMPANY423customary definition.We consider him included in the unit and,therefore, overrule the challenge to his ballot.Paul Smith:The Petitioner challenged this employee on the groundthat he is a supervisor and, therefore, ineligible to participate in theelection.The record shows that Smith is the assistant to the plantengineer and runs errands, does clerical work, acts as chaperone forvisitors, and checks the fire-protection system.He is in charge of thefire brigade in the plant.The Employer contends that he is not asupervisor and has no authority effectively to recommend the changein status of any employee.However, there is evidence that Smiththreatened to fire employees for nonperformance of their duties, or-dered them back to work, and had given them orders. In addition,the chairman of the shop grievance committee testified, without con-tradiction, that he had consulted with Smith on grievances and thatitwas the policy of the Employer and of the labor organization repre-senting production and maintenance employees to have employees'grievances discussed only with supervisors.We find that Paul Smithis a supervisory employee and, therefore, was ineligible to participate inthe election.We hereby sustain the challenge to his ballot.As previously stated, 44 votes were cast for the Petitioner, 38 againstand 12 votes were challenged.We have sustained the challenges to7 of these challenged ballots and overruled the challenges to the re-mainder.These 5 unopened but valid ballots cannot affect the resultsof the election.Accordingly, we shall not direct that these ballotsbe opened and counted. Inasmuch as the Petitioner has secured amajority of the valid votes cast, we shall certify it as the exclusivebargaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is HERBY CERTIFIED that Office Employees International Union,Local #72, AFL, has been designated and selected by a majorityof the employees of the above-named Employer, in the unit heretoforefound by the Board to be appropriate, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9(a) of the Act the said organization is the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother conditions of employment.4